Decision
*11DATED this 27th day of February, 2001.
Done in open Court this 8th day of February, 2001.
On October 17,2000, the defendant was sentenced to the following: Count I: Thirteen (13) month commitment to the Department of Corrections, followed by four (4) years of supervised probation; and Count II: Six (6) months in the Missoula County Detention Facility, with all but two (2) days suspended, to run concurrently to the sentence imposed in Count I.
On February 8, 2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Cotut.
The defendant was present and was represented by Margaret Borg. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. David Cybulski and Member, Hon. Katherine R. Curtis.